Title: To Thomas Jefferson from Edmund Bacon, 7 February 1826
From: Bacon, Edmund
To: Jefferson, Thomas

My Deare Sir.   February 7th 1826—I send to you a few lines  on pure motives of sincere respect. being as I always have been pearfectly desireous to here from you at least once a yeare. It certainly gives me grait pleasure to see the mark of your pen I do say in a truth that I do very sincerly esteem you above all my acquaintances now in Albemarle. Mrs Randolph and her family certainly has my sincere good wishes for helth and grait hapiness. I read nearly every week a Charlottesville news papar which affords me much consolation I am truly sorry to learn by that paper the estate Edge hill advertised to be sold. I certainly feel hurt to learn of any injury sustained in any way to my favorite and valueable Colol Randolph. I often feel Gratified in hereing his Honourable name highly extold.it having been a yeare & more since my last to you I can say that the cause therof, are that I did conclude after determing to settle myself in the western Country that I would not write to you untill I had Completeed that design; after my unforchinate loss by way of pasing away the severe hart afflection that I would travel and see several differant parts of our western Countrys which I had not seen previous to my loss I tharefore explored the states of Albabama & Mississippi haveing so frequently herd of the grait progress of industry in those states in commanding large sums of cash by raising Cotton. I found actual foundation of those reports to be truth as to their raising grait crops of cotten and I also found that when ever they could obtaine a high price for cotten they had to pay to the people of Kentucky & Tennesee high prices for their necessary supplies of pork beef flour whisky corn and even horsis to cultivate or plough their farms. I saw as many poor distresed people in those states as ever I saw in Albemarle. their lands far from being as I think indurable being Genrally of a sandy foundation Many large estates have imigrated from virginia to those states. and when properly and Honestly Obtaind their sentiments Genrally they hartily could wish themselves back in virginia. I have travelled a grait deal over the western and southern states. and have at length settled upon a conclusion that the differance which so many people suppose exist in the differant parts of the countrys or states are not correct but that differance exist in the Management of the people consequently the part of the world to me most desireable is a good farming Country. which soil and climate are sootable to raise the valieable sorts of the Crops of a substancil support. finding that I could on a three years trial raise in this part of country good Tobacco good wheat and as for corn no part of the united states can be better besides very good for cotten. I raised from 3 acres 2800 pounds of seed cotten last yeare Charles Jouett whom you recollect was raised in Charlottesville is my neare neighbour he to a certainty raised from 20 acres in cotton 15000 pounds and sold it at 10 cents pr pound as for all sorts of grass and vigetables we can raise an abundancea few days ago I made a purchase of 858 acres of land not one acre but is as rich as the best foot of any your river bottoms with 210 acres cleard land well inclosed with excellent house is of every Kind a plenty of waterI gave down in hand $2000 in silver for the tract. about 7 years ago a Gentleman by the name of Railey related to those on Buckisland offerd 20$ pr acre for the same land never was in my own Opinion such a bargain Known. I saw on my arrival to this country that in consequence of the bad currency of this state, that such was the distresed situation of the people for money that those who had a sum of good money would have it in their power to lay it out to grait advantage I can assure you I have a valueable tract of land good land such as will produce 10 barrills corn pr. acre and 1000 wt Tobacco to a certainty can now be bought at from 2$ to 5$ pr acre I have raised a crop of Tobacco last yeare and sold it for $5 pr Hundred w.t. cash in hand at home  expect to raise 20 or  30 thousand wt this yeareafter concludeing to settle myself finding that I could not be comfortable in remaining a lone with a large family necessary requireing a good partner I married a famous lady on the 24th day of last month with whom I hope to experience a grait sheare of happiness. her property is not worth less than ten thousand dollars a valueable estate of land now in her posesion and 15 slaves besides a valueable stock of all sortsI send you a small sample of my Tobacco please shew it to my friend M Th J Randolph and ask him to give you his Opinion how it will do with his Tobacco. be so good as to write to me my worthy Sir. and beleave me to be yours foreverE: BaconP.S direct to Hopkinsville Christian County Kentucky